Title: To George Washington from Captain Edward Vail, 22 November 1777
From: Vail, Edward
To: Washington, George



[22 November 1777]

To his Excellency Genl Washington Commander in Chief, of the American Continental Army.
The Petetion of Capt. Edwd Vail Humbly Sheweth that your Peti[t]oner finds himself Aggriev’d by a Sentance of a Brigade Court Martial whereof Col. Hogun was President, & the whole of the Sd Court Consisted one member Excepted, of Officers below my rank, therefore beg the favour of being Try’d by the Line or officers of Equal rank; and make no doubt but then will have it in my Power to Convince his Excellency that I have been wrongfully Prosecuted & maliciously us’d. your Obd. H. Sert

Edwd Vail


N.B. Refer the matter to Cols. Martin Hogun Thaxton & many other field officers who knows of the within mentd.


Edwd Vail
